Citation Nr: 1538838	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


REMAND

A review of the record shows that additional development is required prior to appellate review.  In statements and testimony in support of the claims, the Veteran has asserted that left knee and low back disorders were incurred as a result of injuries in service or, alternatively, were aggravated by a service-connected right knee disability.  In correspondence to his congressional representative in December 2007 he reported that he had been hospitalized in Wildflicken, Germany, for a back injury sustained when he was hit by the ramp of an armored personnel carrier (APC) in November 1968.  He also stated while stationed at Fort Ord, California, in March 1964 he sustained ankle and knee injuries that required casting for several months.  The specific knee injured at that time was not identified.  At the hearing in July 2015 he reported he had been hospitalized in Wildflicken in November 1967.  Neither the March 1964 ankle and knee injuries or hospitalization for a back injury are documented by the available service medical records.

The Board also notes that a March 2007 VA examiner found the Veteran's diffuse osteoarthritis of the lumbar spine was age-related and that left knee osteoarthritis was systemic in nature, and found that neither disorder was secondary to a service-connected right knee disability.  Although the examiner, in part, based the opinions on the Veteran's report of a left knee arthroscopy in 1994, the records associated with that treatment are not included in the available record.  Additionally, the Veteran's February 2008 Kaiser Permanente authorization for release of their treatment records indicates he may have applied for Social Security Administration (SSA) disability benefits.  Therefore, the Board finds that clarification and additional development are required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify the approximate dates of any hospital treatment in Wildflicken, Germany, identify any specific left knee injury he had in service, clarify whether he has applied for SSA disability benefits, and either provide copies of treatment records associated with a 1994 left knee arthroscopy or provide sufficient information and authorization as to that treatment for VA assistance in obtaining any records.

2.  Obtain any additional service medical and personnel records pertinent to the issues on appeal.  The service department should be specifically requested to search for reports associated with reported hospital treatment in Wildflicken, Germany in November 1967 or 1968.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

4.  Obtain any pertinent records associated with a claim for SSA disability benefits.

5.  Schedule the Veteran for a VA examination by a medical doctor examiner.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a left knee disability was incurred in service?

(b) Is it at least as likely as not (50 percent or greater probability) that a left knee disability was caused by or is due to a service-connected right knee disability?

(c) Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

(d) Is it at least as likely as not (50 percent or greater probability) that a low back disability was incurred in service?

(e) Is it at least as likely as not (50 percent or greater probability) that a low back disability was caused by or is due to a service-connected right knee disability?

(f) Is it at least as likely as not (50 percent or greater probability) that a low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

